Opinion of the Court ry
Judge Hardin :
It sufficiently appears that the appellee was the owner and holder of the hill of exchange in controversy before and on the 15th day of December, 1861, when the same matured, and was payable in the city of New Orleans, and that by the Civil War then being waged between various Southern States, including Louisiana, and the Government of the Hnited States, and the States adhering thereto, including Kentucky, within which the appellee was, and resided, commercial intercourse between the State of Kentucky *78an dthe city of New Orleans was.entirely suspended, and so continud to be from the maturity of said bill, within the month of July, 1862.
The holder of the bill being thus inadvertently prevented from causing it to be presented for payment, or protested, the failure to do so did not, in our opinion, operate to release the appellants from this liability as indorsers.
This conclusion, which renders the consideration of other questions unnecessary, seems to us to be in accordance with the decisions of this court in the cases of Gravis against Tilford, 2 Duvall, 108, and Bell, Berkley & Co. v. Hall’s Exrs., etc, in same volume, 292.
Wherefore, perceiving no available error in the judgment, the same is affirmed.